BEAUCHAMP, Judge.
Appellant was charged by indictment with the theft of an automobile and was assessed a penalty of five years in the penitentiary, Horn which he appeals.
The record is before us without a bill of exception. Motion, for new trial was filed and presented to the court, but the transcript on the hearing is in question and answer form and, consequently, cannot be considered by this court under our statute and the holdings of the court.
•The proceedings appear to be regular. The facts presented on the trial of the case justify the jury’s verdict. The judgment of the trial court is affirmed.